Citation Nr: 1520459	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right shoulder disability.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for sleep disturbance to include sleep apnea. 

6.  Entitlement to service connection for an acquired psychiatric disability to include depression.  

7.  Entitlement to a rating higher than 10 percent for granuloma annulare.  

8.  Entitlement to a rating higher than 10 percent for right foot heel spur.

9.  Entitlement to a rating higher than 10 percent for left foot heel spur. 

10.  Entitlement to a rating higher than 20 percent for left shoulder degenerative arthritis from December 19, 2007 to February 10, 2010.  

11.  Entitlement to a rating higher than 30 percent for left shoulder degenerative arthritis since February 10, 2010.  

12.  Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia.  

13.  Entitlement to an effective date earlier than December 19, 2007 for the grant of a rating of 20 percent for left shoulder degenerative arthritis.  

14.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware and Philadelphia, Pennsylvania.  Jurisdiction rests with the Wilmington, Delaware RO.  

The issues of entitlement to an effective date earlier than February 2, 2007 for the grant of service connection for lumbar sprain, entitlement to service connection for carpal tunnel syndrome and entitlement to service connection for rhinitis and sinusitis were raised in January 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for a right shoulder disability, service connection for sleep disturbance to include sleep apnea, service connection for hypertension, a rating higher than 10 percent for granuloma annulare, a rating higher than 10 percent for left and right heel spur, a rating higher than 10 percent for gastroesophageal reflux disease and hiatal hernia, entitlement to a rating higher than 20 percent for left shoulder degenerative arthritis from December 19, 2007 to February 10, 2010, a rating higher than 30 percent for left shoulder injury since February 10, 2010, an effective date earlier than December 19, 2007 for the grant of a rating of 20 percent for left shoulder degenerative arthritis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was last denied in a September 1997 rating decision.  The evidence added to the record with regard to the right shoulder since the September 1997 decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claim.

2.  Service connection for hypertension was last denied in a September 1997 rating decision.  The evidence added to the record with regard to hypertension since the September 1997 decision is not cumulative or redundant and does relate to an unestablished fact necessary to substantiate the claim.

3.  An acquired psychiatric disability to include generalized anxiety disorder, panic disorder and obsessive compulsive disorder is as likely as not attributable to service.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection for a right shoulder disability is final.  New and material evidence to reopen the claim for service connection for a right shoulder disability has been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

2.  The September 1997 rating decision denying service connection for hypertension is final.  New and material evidence to reopen the claim for service connection for hypertension has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§  3.156 (a), 3.159 (2014).

3.  An acquired psychiatric disability to include generalized anxiety disorder, panic disorder and obsessive compulsive disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a right shoulder disability and hypertension.  In a September 1997 rating decision, service connection for a right shoulder disability and hypertension were denied.  The RO found that a right shoulder disability had not been found on examination and that hypertension was not shown during service and was not found on VA examination.   The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  

After reviewing all of the evidence of record available at the time of the September 1997 rating decision and in light of the evidence received since that decision to include the April 2010 VA examination diagnosing subcoracoid bursitis and hypertension, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right shoulder disability and hypertension.  Accordingly, the claims are reopened.

SERVICE CONNECTION 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering the totality of the evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability to include generalized anxiety disorder, panic disorder and obsessive compulsive disorder is warranted.  In this regard, the evidence shows that during service the Veteran had a mental health evaluation in March 1995.  It was noted during the evaluation that he had drastic emotional mood changes, obsessive compulsive traits and that he appeared anxious.  While a psychiatric disability was not initially diagnosed during service, competent medical evidence, to include opinions from the April 2010 VA examiner, is of record finding that the Veteran's current obsessive compulsive diagnosis is most likely the same as described in his service treatment records.  Additionally, the VA examiner found that the Veteran's service connected arthritis and pain are at least as likely as not to have increased his level of anxiety and irritability slightly.  Therefore, in light of the competent evidence of record, entitlement to service connection for an acquired psychiatric disability to include 
generalized anxiety disorder, panic disorder and obsessive compulsive disorder is granted.


ORDER

The application to reopen the claim of entitlement to service connection for right shoulder disability is granted.  The appeal is allowed to this extent.

The application to reopen the claim of entitlement to service connection for hypertension is granted.  The appeal is allowed to this extent.

Entitlement to service connection for an acquired psychiatric disability to include 
generalized anxiety disorder, panic disorder and obsessive compulsive disorder is granted.  


REMAND

Having reopened the Veteran's claims for service connection for a right shoulder disability and hypertension, the Board finds that further development is needed.  To that end, the Veteran claims that his disabilities are related to service and/or a service connected disability.  In relation to his claims, he was afforded VA examinations in April 2010.  Although the April 2010 VA examiner opined that the essential hypertension is not due to service and was not diagnosed within one year of discharge from service, and that the subcoracoid bursitis is not due to service and there is no association between the left shoulder impairment with the right shoulder, the VA examiner did not render a rationale for the opinions rendered.  Rather, it appears that he recited facts and medical history.  As the VA examiner presented no support or rationale for the opinions offered, the Board finds that a remand is warranted.  On remand, the Veteran should be afforded a VA examination to determine if his current right shoulder disability and/or hypertension are related to service or any incident therein.

Regarding the claim for service connection for sleep disturbance to include sleep apnea, the Board finds that further development is also needed.  To that end, the Veteran argues that his sleep disturbance is related to his service connected GERD and hiatal hernia.  He has submitted medical literature in support of his claim.  The Veteran has not been afforded a VA examination in relation to his claim.  In light of the Veteran's assertions, a VA examination is warranted to determine if he has sleep disturbance that is related to service and/or his service connected GERD and hiatal hernia.  

The Veteran appeals the denial of a rating higher than 10 percent for granuloma annulare, a rating higher than 10 percent for left and right heel spur, a rating higher than 10 percent for GERD and hiatal hernia, and a rating higher than 30 percent for left shoulder injury since February 10, 2010.  The Board notes that outpatient treatment records since 2010 are not of record and that the Veteran's last VA examination was in April 2010.  

To adequately address the claims the Board finds that a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Simply put, the 2010 VA examinations are now too remote to adequately address the severity of the Veteran's current disabilities.  On remand, ongoing VA and private medical records should also be obtained.

Lastly, the Veteran appeals the denial an effective date earlier than December 19, 2007 for the grant of a rating of 20 percent for left shoulder degenerative arthritis.  In the June 2008 rating decision, the RO increased the Veteran's rating for his left shoulder degenerative arthritis from 10 percent to 20 percent, effective December 19, 2007.  The Board notes, however, that in a May 1999 rating decision the Veteran was granted a rating of 20 percent for his service connected left shoulder disability, effective October 20, 1998.  The May 1999 and June 2008 rating decisions are conflicting as to when the 20 percent increase for the left shoulder degenerative arthritis became effective.  To adequately address this issue, the RO needs to reconcile the May 1999 and June 2008 rating decisions.  

As the claim for an effective date earlier than December 19, 2007 for the grant of a rating of 20 percent for left shoulder degenerative arthritis may affect the outcome of the claim for entitlement to a rating higher than 20 percent for left shoulder degenerative arthritis from December 19, 2007 to February 10, 2010, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, both issues are remanded.

Likewise, the issue of TDIU is intertwined.  While on remand, he should be afforded an examiatnion to determine his employablkty. 

Accordingly, the case is REMANDED for the following actions:

Several examinations are requested below.  While the matters are set out in separate paragraphs, it is possible that one examiner may be able to conduct several of the examinations.  The fact that these matters are set out in separate paragraphs does not mean that separate examinations have to be conducted except as medically indicated. 

1. Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for his disabilities that are not already of file.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must be given an opportunity to respond.

2. The RO must reconcile the May 1999 and June 2008 rating decisions which are conflicting as to when the 20 percent increase for the left shoulder degenerative arthritis was granted.  The RO must clearly set forth an effective date for the grant of a 20 percent rating for left shoulder degenerative arthritis.  

3. Schedule the Veteran for a VA examination to determine if he has a right shoulder disability that is related to service and/or his service connected left shoulder.  The examiner must be provided access to the VEteran's claims folder, to include VBMS and Virtual VA.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected left shoulder.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the in service manifestations, the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4. Schedule the Veteran for a VA examination to determine if he has sleep disturbance to include sleep apnea that is related to service and/or his service connected GERD and hiatal hernia.  The examiner must be provided access to the appellant's claims folder, to include VBMS and Virtual VA.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected gastroesophageal reflux disease and hiatal hernia.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

5. Schedule the Veteran for a VA examination to determine if he has hypertension that is related to service.  The examiner must be provided access to the VEteran's claims folder, to include VBMS and Virtual VA.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability was caused by or aggravated by service.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

6. Schedule a VA examination to determine the severity of the Veteran's granuloma annulare.  The examiner must be provided access to the VEteran's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating granuloma annulare, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

7. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his left and right heel spur disabilities.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the Veteran's claims folder, to include VBMS, and Virtual VA.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable. When citing range of motion, the examiner should clearly state at which degree pain begins.  A complete rationale should be provided for any opinion expressed.

8. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his left shoulder disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the Veteran's claims folder, to include VBMS, and Virtual VA.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable. When citing range of motion, the examiner should clearly state at which degree pain begins.  A complete rationale should be provided for any opinion expressed.


9. Schedule a VA examination to determine the severity of the Veteran's GERD and hiatal hernia.  The examiner must be provided access to the Veteran's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating GERD and hiatal hernia, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability. A complete rationale for any opinions expressed must be provided.

10. Schedule the Veteran for a VA examination to 
ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

11.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

12.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


